Saitta, J.,
concurring:
Though I agree with the majority’s ultimate conclusion, I write separately in order to voice my concerns with the current judicial campaign contribution rules. The error asserted in this case clearly does not rise to a level that violates either party’s due process right to a fair trial before a fair tribunal. Further, as discussed by the majority, the contributions made to Judge Gonzalez’s reelection campaign were all within the statutory limit. Therefore, under our current codical scheme, recusal or disqualification was not specifically required. However, I find it necessary to voice my concerns regarding the potential that the circumstances in this matter lend an air of impropriety to the proceedings.
It is arguably the most significant responsibility of a judge to “act at all times in a manner that promotes public confidence in the independence, integrity, and impartiality of the judiciary and [to] avoid impropriety and the appearance of impropriety.’ ’ NCJC R. 1.2. The comments to this rule recognize that impropriety and appearances of impropriety, or “[cjonduct that compromises or appears to compromise the independence, integrity, and impartiality of a judge,” diminish the public’s confidence in the judiciary. Id. cmt. 3. The test for an appearance of impropriety is “whether the conduct would create in reasonable minds a perception that the judge violated [the Nevada] Code [of Judicial Conduct] or engaged in other conduct that reflects adversely on the judge’s honesty, impartiality, temperament, or fitness to serve as a judge.” Id. cmt. 5. Perhaps the most significant challenge to the judiciary’s independence and impartiality is the increase in the volume and amount of campaign contributions.
*165Generally, “a contribution to a presiding judge by a party or an attorney does not . . . constitute grounds for disqualification.” Las Vegas Downtown Redev. v. Dist. Ct., 116 Nev. 640, 644, 5 P.3d 1059, 1062 (2000). Thus, it appears that a judge’s duty to sit is not overcome by campaign contributions within the statutory limit. See id. Presently, NRS 294A. 100(1) imposes a $10,000 aggregate limit on individuals making campaign contributions. Consequently, a judge must constantly balance the duty to sit, Millen v. Dist. Ct., 122 Nev. 1245, 1253, 148 P.3d 694, 699 (2006), with the duty to “respect and honor the judicial office as a public trust and strive to maintain and enhance confidence in the legal system.” NCJC preamble. I propose that the judge’s duty to sit “should not be construed to suggest that judges should refuse to disqualify themselves in apt circumstances or that close cases should routinely be resolved against disqualification. On the contrary, close questions should ordinarily be resolved in favor of disqualification in order to preserve public confidence in the judicial system.” Jeffrey W. Stempel, Chief William’s Ghost: The Problematic Persistence of the Duty to Sit, 57 Buff. L. Rev. 813, 957-58 (2009).
As my concurring colleagues point out, this court, following an administrative process including public hearings and participation by leading scholars, adopted the Revised Nevada Judicial Code. At that time, we chose not to adopt bright-line rules to guide judges in making the difficult decision to recuse themselves following substantial campaign contributions. Although I joined my colleagues in adopting the revisions to the code, the instant case reveals that it is perhaps time to revisit the current rules and their application to real cases in controversy. In our current political landscape, we must be cognizant of the potential appearance of impropriety arising from the type of campaign contributions made in this case—numerous contributions within the statutory limit made by a group of individuals who all have interests in a single case. Ongoing judicial review, indeed our core function, commands that we reconsider prior decisions in light of the case presented.
Here, Phillip, his attorney, his attorney’s spouse, and his attorney’s law partner contributed a total of $9,500. Luciaetta’s attorney also contributed $500. In total, these contributions made up only 14 percent of the total cash donations to Judge Gonzalez’s reelection campaign. Phillip’s attorney also made a $3,543.54 in-kind contribution by holding a fundraiser. This amount constituted 25 percent of the total in-kind contributions made to Judge Gonzalez’s reelection campaign. Although the monetary value of these contributions are not so significant that they rise to the level described in Caperton v. A. T. Massey Coal Co., 556 U.S. 868 (2009), the fact that so many individuals associated with the Iveys’ divorce contributed to Judge Gonzalez’s campaign lends a definite air of impropriety, especially in light of the fact that it was possi*166ble that fixture matters related to the divorce would come before him.
The divorce decree specifically approves of the marital settlement agreement, which contained specific provisions relating to Luciaetta’s alimony. Significantly, alimony would only continue so long as Phillip was receiving income from Tiltware, LLC. Thus, it is clear that the district court could at some point be called on to redefine the parties’ rights under the marital settlement agreement if Phillip stopped receiving income from his company, which, in fact, is what happened. Therefore, although the divorce decree was final, the district court maintained jurisdiction to modify any previous adjudication of Phillip and Luciaetta’s property rights. See NRS 125.150(7). Further, under Nevada’s one family, one judge rule, the same judge must preside over any matters involving the same family. NRS 3.025(3).
A significant portion of the majority opinion focuses on Caperton, the United States Supreme Court’s most recent and expansive decision regarding due process and judicial campaign contributions. I agree with the majority in its determination that Luciaetta’s right to a fair trial before a fair tribunal was not violated by the various contributions made to Judge Gonzalez’s reelection campaign. And I reiterate that under the current contribution rules, Judge Gonzalez did nothing wrong. However, as noted in Caper-ton, ensuring that the parties’ due process rights are upheld is only the “ ‘constitutional floor’ ” and individual states are free to set more rigorous standards on judicial disqualification based on campaign contributions. 556 U.S. at 889 (emphasis added) (quoting Bracy v. Gramley, 520 U.S. 899, 904 (1997)). Thus, it is the individual state’s responsibility to take further action to ensure that the public’s confidence in the integrity of the judiciary is strong. “The citizen’s respect for judgments depends . . . upon the issuing court’s absolute probity. Judicial integrity is, in consequence, a state interest of the highest order.” Republican Party of Minn. v. White, 536 U.S. 765, 793 (2002) (Kennedy, J., concurring).
Following Caperton, a number of states have adopted new disqualification rules. Several states have promulgated new rules or comments that either cite to Caperton or to the specific factors relied upon in the decision. See, e.g., Ark. Code of Jud. Conduct R. 2.11 cmt. 4A (LexisNexis 2012); Ga. Code of Jud. Conduct Canon 3E(1)(d) (LexisNexis 2012); N.M. R. Ann. R. 21-211 cmts. 6 & 7 (2012); Tenn. Sup. Ct. R. 10, R. of Jud. Conduct 2.11 cmt. 7 (LexisNexis 2012); Wash. Code of Jud. Conduct R. 2.11(D) (West 2011).
Prior to Caperton, the American Bar Association amended the Model Code of Judicial Conduct regarding campaign contributions as grounds for judicial disqualification as follows:
*167A judge shall disqualify himself or herself in any proceeding in which the judge’s impartiality might reasonably be questioned, including but not limited to the following circumstances:
[[Image here]]
(4) The judge knows or learns by means of a timely motion that a party, a party’s lawyer, or the law firm of a party’s lawyer has within the previous [insert number] year[s] made aggregate contributions to the judge’s campaign in an amount that is greater than $[insert amount] for an individual or $[insert amount] for an entity [is reasonable and appropriate for an individual or an entity].
Model Code of Jud. Conduct R. 2.11(A) (2011). In adopting this provision, Arizona set the time period at four years and the contribution level at the maximum campaign contribution allowed in the state. Ariz. Sup. Ct. R. 81, Code of Jud. Conduct R. 2.11(A)(4) (West 2010). Utah set its threshold at a much lower level: three years and $50. Utah Code of Jud. Conduct R. 2.11(A)(4) (LexisNexis 2012).
Other states like Alabama, California, and New York have adopted explicit statutes or rules that require a judge’s recusal if the party or attorney appearing before the judge has contributed a certain dollar amount and did so within a specific period of time before or after the judge’s election. Ala. Code § 12-24-2(c) (LexisNexis 2005); Cal. Civ. Proc. Code § 170.1(a)(9)(A) (West Supp. 2012); N.Y. Ct. R. § 151.1(B) (McKinney 2012). The New York rule also imposes a collective contribution cap, which limits the amount of contributions that a law firm, individual lawyer, and individual clients can contribute as a group. N.Y. Ct. R. § 151.1(B)(2) (McKinney 2012).
As stated above, it is not my wish to insinuate that Judge Gonzalez or Judge Togliatti have acted improperly in their review of Luciaetta’s motion to disqualify Judge Gonzalez. As our Code of Judicial Conduct stands today, there is no bright-line test to apply to judicial contributions. Rule 2.11 of the Nevada Code of Judicial Conduct lacks any iteration of the rules described above. This lack of definition fails to provide a concrete rubric against which to analyze such contributions.
Here, Phillip contributed the single largest contribution by an individual and, in addition to his individual contribution, his attorney, his attorney’s wife, and his attorney’s law partner all contributed somewhat substantial amounts of money to Judge Gonzalez’s campaign. Further, although these contributions came after the divorce decree, it was entirely foreseeable that Phillip and Luciaetta would have to appear before Judge Gonzalez in ftiture *168matters relating to alimony payments. These circumstances create an appearance of impropriety that the judiciary should strive to avoid. By adopting some variation of the judicial contribution rules promulgated in other jurisdictions, this court could lend clarity not only to judges and justices, who rely on contributions to fund their campaigns, but also to the citizens who rely on the integrity and impartiality of the judiciary.